     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 1 of 28 Page ID #:1



 1    SHAWN G. HANSEN (SBN 197033)
      shansen@nixonpeabody.com
 2    SETH D. LEVY (SBN 217638)
      slevy@nixonpeabody.com
 3    STACI JENNIFER RIORDAN (SBN 232659)
      sriordan@nixonpeabody.com
 4    VINCENT K. YIP (SBN 170665)
      vyip@nixonpeabody.com
 5    PETER J. WIED (SBN 198475)
      pwied@nixonpeabody.com
 6    VINCENT C. CAPATI (SBN 331868)
      vcapati@nixonpeabody.com
 7    NIXON PEABODY LLP
      300 South Grand Avenue, Suite 4100
 8    Los Angeles, CA 90071-3151
      Telephone: (213) 629-6000
 9    Facsimile: (213) 629-6001
10    Attorneys for Plaintiff
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
11
12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15     THE REGENTS OF THE                      Case No. 2:20-cv-7943
       UNIVERSITY OF CALIFORNIA,
16
                   Plaintiff,                  COMPLAINT FOR WILLFUL
17                                             PATENT INFRINGEMENT
             vs.
18
       THE HOME DEPOT, INC., HOME              DEMAND FOR JURY TRIAL
19     DEPOT PRODUCT AUTHORITY,
       LLC, and HOME DEPOT U.S.A.,
20     INC.,
21                 Defendants.
22
23
24
25
26
27
28


                                     COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 2 of 28 Page ID #:2



 1          Plaintiff The Regents of the University of California (“The Regents”) alleges
 2    as follows for its Complaint against Defendants The Home Depot, Inc., Home
 3    Depot Product Authority, LLC, and Home Depot U.S.A., Inc. (collectively, “Home
 4    Depot”):
 5                                     INTRODUCTION
 6          1.     This is an action for patent infringement arising under 35 U.S.C. § 1 et
 7    seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 8    1338(a).
 9          2.     This case is about protecting the reinvention of the light bulb by a
10    Nobel laureate-led team at the University of California, Santa Barbara
11    (“UC Santa Barbara”), the theft of that technology by unlicensed foreign
12    manufacturers, and Home Depot’s trafficking in infringing imports without proper
13    compensation to The Regents.
14          3.     Specifically, at issue is Home Depot’s infringement of The Regents’
15    United States Patents 9,240,529 (“’529 patent”), 9,859,464 (“’464 patent”),
16    10,593,854 (“’854 patent”), 10,644,213 (“’213 patent”), and 10,658,557 (“’557
17    patent”) (collectively, the “Asserted Patents”), which are fundamental to a new
18    generation of light bulbs commonly referred to as “filament” LED light bulbs.
19          4.     As illustrated in the images below, which begin with images of a Feit
20    Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium Base E27
21    (Store SKU #1004534844) (UPC #017801 181388) purchased from Home Depot
22    that is charted in Exhibits L–P and include other images of filament LED products
23    sold by Home Depot and other retailers, filament LEDs are consistent in the
24    structures relevant to infringement across retailers, suppliers, and other sources.
25    This reflects the commoditization of filament LEDs and, accordingly, the
26    representativeness of the Accused Product that is charted in Exhibits L-P with
27    respect to other Accused Products (as defined below).
28
                                               -1-
                                         COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 3 of 28 Page ID #:3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                                     COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 4 of 28 Page ID #:4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -3-
                                     COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 5 of 28 Page ID #:5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -4-
                                     COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 6 of 28 Page ID #:6



 1          5.      The Regents brings this Complaint to spearhead a broader, national
 2    response to the existential threat to university technology transfer that is posed by
 3    the widespread disregard for university patent rights that is prevalent today.
 4          6.      Universities and research institutions across the country have
 5    established technology transfer offices to identify, protect, and license the
 6    intellectual property developed by their faculty, students, and other researchers.
 7    These offices sit at the interface between academia and the private sector. They
 8    leverage an interdisciplinary collection of skills to transform the fruits of a
 9    university’s research into commercial products and services by establishing and
10    nurturing relationships between the university, where the research is conducted, and
11    entities in the private sector, which manufacture and sell products embodying the
12    university’s research. While as much an art as it is a science, the success of any
13    technology transfer program is predicated on the private sector respecting the
14    university’s intellectual property rights.
15          7.      However, overseas manufacturers routinely take unfair advantage of
16    academic openness. They exploit university intellectual property abroad with
17    impunity and then traffic infringing goods into the U.S. market through what are
18    often complex supply chains. By flooding the domestic market with unauthorized
19    products, they cripple the ability of technology transfer programs to effectively
20    license universities’ intellectual property. This undermines the universities’ rightful
21    opportunity to share in the revenue generated through commercialization of their
22    intellectual property – revenue that would support further research, education, and
23    development of cutting-edge technologies and new scientific insights that benefit
24    the public.
25          8.      This case is a classic example of that very scenario. The Regents has
26    expended and continues to expend significant resources to engineer, research,
27    develop, and license the inventions that are the subject of this case, only to see
28    those inventions stolen by unlicensed foreign manufacturers, imported into the
                                              -5-
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 7 of 28 Page ID #:7



 1    U.S., and sold to an unwitting domestic consuming public by retailers that have the
 2    power to require their supply chains to respect The Regents’ intellectual property
 3    but have not done so.
 4          9.     Filament LED light bulbs may include a variety of filament LED
 5    configurations while still infringing the Asserted Patents, such as, without
 6    limitation, different shapes of filaments (e.g., spiral instead of linear), different
 7    numbers of filaments, different lengths of filaments, and different materials as
 8    submounts for LEDs in filaments, such as monocrystalline sapphire, polycrystalline
 9    sapphire (also known as polycrystalline alumina), and polyimide/polyetherimide.
10    All such configurations are included in the term “filament LED” as used in this
11    Complaint. Examples of products containing filament LEDs include, but are not
12    limited to, lighting fixtures that are installed or otherwise used in residential,
13    commercial, or industrial settings that include infringing filament LEDs, such as,
14    without limitation, ceiling fans and fixtures, table lamps, wall sconces and walkway
15    lighting, as well as other lighting products, such as string lights, nightlights and
16    novelty items.
17          10.    As reflected in the images in Paragraph 4 above, The Regents has
18    obtained and analyzed samples of filament LED light bulbs across a variety of
19    retailers and brands, including but not limited to Home Depot. All filament LED
20    products The Regents has analyzed to date infringe at least one claim of the
21    Asserted Patents. Accordingly, The Regents is informed and believes that filament
22    LEDs have been commoditized by mass unlicensed manufacture and that
23    substantially all filament LED light bulbs from unlicensed sources infringe at least
24    one claim of the Asserted Patents.
25          11.    The Regents brings this Complaint seeking just compensation for the
26    use of the inventions claimed in the Asserted Patents consistent with The Regents’
27
28    Asterisks indicate allegations made upon information and belief.
                                             -6-
                                           COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 8 of 28 Page ID #:8



 1    duty to serve as trustee for the people of the State of California and as steward of
 2    the University of California in fulfillment of its educational, research, and public
 3    service missions in the best interests of the people of the State of California.
 4                 BACKGROUND OF FILAMENT LED LIGHT BULBS
 5           12.    The invention of the incandescent light bulb more than a century ago
 6    so profoundly changed the world that the light bulb became the very icon of
 7    invention. Reflecting Thomas Edison’s enduring fame for inventing the light bulb,
 8    many products on the market today that infringe the Asserted Patents are called
 9    “Edison” or “vintage” LED light bulbs because they resemble Edison’s iconic light
10    bulbs with glowing filaments visible inside glass bulbs.
11           13.    The patented filament LED technology invented at UC Santa Barbara
12    enables light bulbs that replace traditional incandescent light bulbs and, in contrast,
13    use a tiny fraction of the energy, don’t get hot, break less easily, and last up to ten
14    or twenty years. Further, unlike compact fluorescent light bulb substitutes for
15    incandescent light bulbs, the patented filament LED technology does not contain
16    the toxic material mercury.*
17           14.    Over the life of a filament LED light bulb, the inventions of the
18    Asserted Patents yield savings in energy and replacement costs, relative to
19    comparable incandescent light bulbs, that far exceed the cost of the filament LED
20    light bulb itself.*
21           15.    Moreover, compared with other LED light bulb designs, filament LED
22    light bulbs are more energy efficient and aesthetically pleasing due to the
23    advantages conferred by the inventions of the Asserted Patents.*
24           16.    The United States retail market has demonstrated tremendous
25    customer demand for the aesthetic, economic, and environmental benefits conferred
26    by the inventions of the Asserted Patents: while filament LED light bulbs only
27    became widely available in the United States in about 2014 or 2015, sales of
28    filament LED light bulbs was expected to exceed $1,000,000,000 in the United
                                             -7-
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 9 of 28 Page ID #:9



 1    States in 2019.*
 2          17.    Unfortunately, the filament LED light bulb industry has stolen The
 3    Regents’ patented technology with utter disregard for The Regents’ patent rights.
 4    Substantially all of the infringing filament LED light bulbs The Regents has found
 5    on the retail market in the United States reflect China as the country of origin.
 6          18.    For that reason, among others, The Regents seeks relief in this case for
 7    retail sales of infringing filament LED light bulbs in the United States, where
 8    consumers pay a premium over comparable incandescent light bulbs because of the
 9    benefits of the inventions claimed in the Asserted Patents. As a major retailer in the
10    United States, Home Depot has the means and responsibility to ensure the
11    compliance of their supply chain with applicable laws. However, Home Depot has
12    not upheld that responsibility with respect to filament LED light bulbs and instead
13    have provided an illegal outlet for infringing products from unlicensed foreign
14    sources, depriving The Regents of compensation to which it is lawfully entitled for
15    the use of the inventions claimed in the Asserted Patents.
16                                          PARTIES
17          19.    The Regents is a California constitutional corporation with a principal
18    place of business in Oakland, California, and is the owner of all substantial rights in
19    the Asserted Patents. The Regents is charged with the duty of administering the
20    University of California as a public trust, pursuant to Article IX Section 9 of the
21    California Constitution. UC Santa Barbara is an internationally recognized
22    pioneering research institution located in the Central District of California and is
23    one of the ten campuses that make up the University of California System. All
24    University of California actions are done in The Regents’ name, including owning
25    property such as patents and other intellectual property and entering into contracts.
26          20.    The Home Depot, Inc. is a corporation organized under the laws of
27    Delaware with corporate headquarters in Atlanta, Georgia, and having physical
28    retail stores in California.* The Home Depot, Inc. imports the Accused Products
                                              -8-
                                         COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 10 of 28 Page ID #:10



 1     into the United States and distributes, offers for sale, and sells them at Home Depot
 2     retail stores and at the Home Depot retail website in the United States, including in
 3     the Central District of California.* The Home Depot, Inc. may be served through its
 4     registered agent for service of process at CSC of Cobb County, Inc., 192 Anderson
 5     Street S.E., Suite 125, Marietta, GA 30060.
 6           21.    Home Depot Product Authority, LLC is a limited liability company
 7     organized under the laws of Georgia with corporate headquarters in Atlanta,
 8     Georgia, and with physical distribution center facilities in California.* Home Depot
 9     Product Authority, LLC. imports the Accused Products into the United States and
10     distributes, offers for sale, and sells them at Home Depot retail stores and at the
11     Home Depot retail website in the United States, including in the Central District of
12     California.* Home Depot Product Authority, LLC is registered to do business in
13     California and may be served through its registered agent for service of process at
14     CSC - Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N,
15     Sacramento, CA 95833.
16           22.    Home Depot U.S.A., Inc. is a corporation organized under the laws of
17     Delaware with corporate headquarters in Atlanta, Georgia, and with physical
18     distribution center facilities in California.* Home Depot U.S.A., Inc. imports the
19     Accused Products into the United States and distributes, offers for sale, and sells
20     them at Home Depot retail stores and at the Home Depot retail website in the
21     United States, including in the Central District of California.* Home Depot U.S.A.,
22     Inc. is registered to do business in California and may be served through its
23     registered agent for service of process at CSC - Lawyers Incorporating Service,
24     2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.
25           23.    The Home Depot, Inc., Home Depot Product Authority, LLC, and
26     Home Depot U.S.A., Inc. are each individually liable and are jointly and severally
27     liable for infringement of the Asserted Patents. Under theories of alter ego, single
28     business enterprise liability, and agency, the conduct of each can be attributed to
                                                -9-
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 11 of 28 Page ID #:11



 1     and considered the conduct of the others for purposes of infringement of the
 2     Asserted Patents. The Home Depot, Inc., Home Depot Product Authority, LLC, and
 3     Home Depot U.S.A., Inc. have in the past and continue to hold themselves out as a
 4     single entity – “Home Depot” – acting in concert, with knowledge of each other’s
 5     actions and control over each other.
 6                               JURISDICTION AND VENUE
 7           24.    As alleged in Paragraph 1 pursuant to Central District of California
 8     L.R. 8-1, this Court has original and exclusive subject matter jurisdiction pursuant
 9     to 28 U.S.C. §§ 1331 and 1338(a).
10           25.    This Court has personal jurisdiction over Home Depot because its
11     contacts with the Central District of California are significant and pervasive and
12     directly give rise to part of this dispute. Home Depot has numerous regular and
13     established distribution and retail facilities located throughout California, including
14     in the Central District of California.
15           26.    Venue is proper in the Central District of California under 28 U.S.C. §
16     1400(b) because Home Depot has engaged in infringement of the Asserted Patents,
17     and have numerous regular and established retail locations throughout the Central
18     District of California. For example, attached as Exhibits A1 and A2 are copies of
19     receipts for infringing sales by Home Depot retail stores at Store 6629, 1625 South
20     Mountain Avenue, Monrovia, CA 91016; and at Store 6654, 1200 Flower Street,
21     Burbank, CA 91502.
22             UC SANTA BARBARA’S WORLD CLASS LED RESEARCH
23           27.    UC Santa Barbara proudly counts among its current and late faculty
24     six Nobel Laureates, one Fields Medal recipient, twenty-nine members of the
25     National Academy of Sciences, twenty-seven members of the National Academy of
26     Engineering, and thirty-one members of the Academy of Arts and Sciences.
27     UC Santa Barbara receives over $180,000,000 per year to support its research
28     efforts from both public and private sources.
                                               - 10 -
                                           COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 12 of 28 Page ID #:12



 1            28.    UC Santa Barbara also is the home of a world-renowned Materials
 2     Department that is dedicated to solving tomorrow’s problems in electronic and
 3     photonic materials, inorganic materials, macromolecular and biomolecular
 4     materials, and structural materials. UC Santa Barbara’s Materials Department has
 5     consistently ranked in the top two in the nation in various studies, including by the
 6     National Research Council and U.S. News & World Report. In addition, according
 7     to Thomson Reuters, Materials research at UC Santa Barbara ranks second in the
 8     world in terms of citation impact—a method for comparing the quality of research.
 9     The citing of a scholar’s research (as represented by a published scientific paper) in
10     another researcher’s published work is viewed as a strong indication of the
11     importance of the original work and the influence it might have.
12            29.    UC Santa Barbara’s Materials Department has nine separate affiliated
13     research centers, including the California NanoSystems Institute, the Center for
14     Multifunctional Materials and Structures, the Center for Stem Cell Biology and
15     Engineering, the Dow Materials Institute, the Institute for Collaborative
16     Biotechnologies, the Institute for Energy Efficiency, the Materials Research
17     Laboratory, the Mitsubishi Chemical Center for Advanced Materials, and the Solid
18     State Lighting and Energy Electronics Center (“SSLEEC”).
19            30.    SSLEEC is the home of nearly two decades of visionary research into
20     solid state lighting and power switching. Recognizing the need for energy-efficient
21     lighting technologies, The Regents, along with industry partners, has funded
22     groundbreaking research at SSLEEC and its predecessor entities that have led to
23     more energy-efficient solutions for lighting, cell phones, computers, appliances,
24     automobiles, industrial equipment, and power distribution systems. SSLEEC
25     research helps solve some of the world’s most critical problems by meaningfully
26     reducing energy consumption and waste associated with light bulbs and other
27     necessities of daily life.
28
                                               - 11 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 13 of 28 Page ID #:13



 1           31.   SSLEEC consists of approximately a dozen faculty members, thirty
 2     graduate students, and twenty staff, including internationally recognized researchers
 3     and visiting scholars. The faculty and staff of SSLEEC and its predecessors have
 4     published thousands of peer-reviewed publications and have amassed a portfolio of
 5     over 250 issued patents. Since its inception, SSLEEC has conferred approximately
 6     100 Ph.D. degrees.
 7           32.   Professor Shuji Nakamura is a tenured professor at UC Santa Barbara,
 8     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents. In 2014,
 9     Professor Nakamura was honored as the co-recipient of the Nobel Prize in Physics.
10     He began researching high-efficiency blue LEDs (which are necessary to create
11     white light with LEDs) in the late 1980’s, and his former employer began selling
12     white LEDs enabled by his invention in the mid-1990’s. In addition to the 2014
13     Nobel Prize in Physics, Professor Nakamura has received numerous other awards
14     for his work in the field of LED lighting, including the Nishina Memorial Award
15     (1996), the Materials Research Society Medal Award (1997), the Institute of
16     Electrical and Electronics Engineers Jack A. Morton Award (1998), the British
17     Rank Prize (1998), the Benjamin Franklin Medal Award (2002), the Millennium
18     Technology Prize (2006), the Czochralski Award (2007), the Prince of Asturias
19     Award for Technical Scientific Research (2008), The Harvey Award (2009), and
20     the Technology & Engineering Emmy Award (2012) awarded by The National
21     Academy of Television Arts & Sciences (NATAS). He was elected as a fellow of
22     the U.S. National Academy of Engineering in 2003. He received the 2014 Order of
23     Culture Award in Japan and was inducted into the National Inventors Hall of Fame
24     in 2015. That same year, Professor Nakamura received the Charles Stark Draper
25     Prize for Engineering and the Global Energy Prize in Russia. In July 2016, he was
26     elected to Academia Sinica, Taiwan’s preeminent research institution. Professor
27     Nakamura has been a professor at UC Santa Barbara since 2000 and is an inventor
28
                                              - 12 -
                                         COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 14 of 28 Page ID #:14



 1     of more than 200 United States patents in addition to over 175 Japanese patents. He
 2     has published over 550 papers in his field.
 3           33.    Professor Steven DenBaars is a tenured professor at UC Santa Barbara,
 4     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents.
 5     Professor DenBaars is The Mitsubishi Chemical Professor in Solid State Lighting
 6     & Display at UC Santa Barbara. Prior to UC Santa Barbara, he was an engineer at
 7     Hewlett-Packard Optoelectronics, where he contributed to the growth and
 8     fabrication of visible LEDs, focusing specifically on high brightness red LEDs. He
 9     joined UC Santa Barbara in 1991 and helped pioneer the field of solid-state
10     lighting, including the first United States university demonstration of a Blue
11     Gallium Nitride laser diode. Professor DenBaars is the recipient of the National
12     Scientist Foundation Young Investigator Award (1994), the Institute of Electrical
13     and Electronics Engineering Fellow Award (2005) and the IEEE Aron Kressel
14     Award (2010). Professor DenBaars is a fellow of the National Academy of
15     Engineering (NAE) and the National Academy of Inventors (NAI). He has
16     published over 800 papers and is an inventor of over 175 patents.
17           34.    Professor James Speck co-founded SSLEEC with Professors Shuji
18     Nakamura and Steven DenBaars and is an inventor of one of the Asserted Patents.
19     Professor Speck has been a member of the UC Santa Barbara faculty since 1990.
20     He holds the Seoul Semiconductor Chair in Solid State Lighting at UC Santa
21     Barbara. Professor Speck is a member of the Materials Research Society, the
22     American Physical Society, and the Microscopy Society of America. Professor
23     Speck received the Quantum Device Award from the International Symposium on
24     Compound Semiconductors in 2007, was named an inaugural Materials Research
25     Society Fellow in 2008, and received the Japanese Journal of Applied Physics Best
26     Paper Award in 2008. In 2009, he became an American Physical Society Fellow. In
27     2010, he received the IEEE Photonics Society Aron Kressel Award for his work on
28     nonpolar and semipolar Gallium Nitride-based materials and devices. Professor
                                            - 13 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 15 of 28 Page ID #:15



 1     Speck has authored over 600 papers and is an inventor of over 100 patents.
 2              35.   Research at SSLEEC and its predecessor entities has resulted in major
 3     technological breakthroughs in the field of solid state lighting. This research has
 4     also led to numerous successful startup companies that have created hundreds of
 5     jobs.
 6              36.   For example, in 2007, researchers at SSLEEC’s predecessor fabricated
 7     a gallium nitride-based LED with the highest efficiency and output power ever
 8     reported at the time. They achieved this feat by developing an LED based on non-
 9     polar gallium nitride, which has a crystal structure arranged in the m-plane, rather
10     than the conventional c-plane gallium nitride LEDs known at the time. These non-
11     polar gallium nitride LEDs were more efficient and able to handle higher currents
12     than anything available at the time.
13              37.   As another example, in 2012, researchers at SSLEEC’s predecessor
14     achieved the world’s first violet non-polar vertical-cavity surface-emitting laser
15     (“VCSEL”), which was based on m-plane gallium nitride semiconductors. These
16     VCSELs were able to operate at room temperature and provide high optical gain,
17     which increases optical efficiency. This breakthrough also could result in greatly
18     reduced manufacturing costs, to be used in a variety of applications including
19     lighting, displays, sensors, and any technology that requires energy efficiency and a
20     small form-factor.
21              38.   Additionally, in 2013, SSLEEC researchers, including Professor
22     DenBaars, developed guidelines to make it possible to optimize phosphors—a key
23     component in white LED lighting—allowing for brighter, more efficient lights.
24     This breakthrough put high-efficiency, high-brightness, solid-state lighting on a fast
25     track.
26              39.   The filament LED technology covered by the Asserted Patents is
27     another example of the results of SSLEEC’s groundbreaking research. The Asserted
28     Patents cover some of the important innovations of Professors Nakamura,
                                              - 14 -
                                           COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 16 of 28 Page ID #:16



 1     DenBaars, and Speck, including those that use transparent LED structures and
 2     packaging to enable filament LED light bulbs.
 3                                    ASSERTED PATENTS
 4           40.    On January 19, 2016, the United States Patent and Trademark Office
 5     duly and properly issued the ’529 patent, which is entitled “Textured Phosphor
 6     Conversion Layer Light Emitting Diode”. The Regents owns by assignment all
 7     rights, title, and interest in the ’529 patent. A true and correct copy of the ’529
 8     patent is attached as Exhibit B to this Complaint.
 9           41.    On January 2, 2018, the United States Patent and Trademark Office
10     duly and properly issued the ’464 patent, which is entitled “Light Emitting Diode
11     With Light Extracted From Front And Back Sides Of A Lead Frame”. The Regents
12     owns by assignment all rights, title, and interest in the ’464 patent. A true and
13     correct copy of the ’464 patent is attached as Exhibit C to this Complaint.
14           42.    On March 17, 2020, the United States Patent and Trademark Office
15     duly and properly issued the ’854 patent, which is entitled “Transparent Light
16     Emitting Device with Light Emitting Diodes”. The Regents owns by assignment all
17     rights, title, and interest in the ’854 patent. A true and correct copy of the ’854
18     patent is attached as Exhibit D to this Complaint.
19           43.    On May 5, 2020, the United States Patent and Trademark Office duly
20     and properly issued the ’213 patent, which is entitled “Filament LED Light Bulb”.
21     The Regents owns by assignment all rights, title, and interest in the ’213 patent. A
22     true and correct copy of the ’213 patent is attached as Exhibit E to this Complaint.
23           44.    On May 19, 2020, the United States Patent and Trademark Office duly
24     and properly issued the ’557 patent, which is entitled “Transparent Light Emitting
25     Device with Light Emitting Diodes”. The Regents owns by assignment all rights,
26     title, and interest in the ’557 patent. A true and correct copy of the ’557 patent is
27     attached as Exhibit F to this Complaint.
28
                                                - 15 -
                                           COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 17 of 28 Page ID #:17



 1                                   ACCUSED PRODUCTS
 2           45.     Home Depot uses, sells, offers to sell, and/or imports a wide variety of
 3     products including filament LEDs that infringe the Asserted Patents, including but
 4     not limited to those listed in this Complaint, the comprehensive identification of
 5     which will be the subject of discovery from Home Depot. To the extent not
 6     supplied to Home Depot by a licensee of The Regents within the scope of a license,
 7     each product listed below, which are reflected on the receipts attached as Exhibits
 8     A1 and A2, and every other product that includes a filament LED component not
 9     more than colorably different from the filament LED components in the products
10     listed below (collectively, the “Accused Products”), meets each and every
11     limitation of at least one claim of each of the Asserted Patents, literally or by
12     equivalents:*
13         Ecosmart brand Accused Products:
14                 o Ecosmart, ST19, 3.2W/40W, Daylight, Dimmable, Clear Glass,
15                   Medium Base E26, 2-Pack (Store SKU #1002914725) (UPC #819261
16                   020036);
17                 o Ecosmart, ST19, 3.2W/40W, Soft White, Dimmable, Clear Glass,
18                   Medium Base E26, 2-Pack (Store SKU #1002914737) (UPC #819261-
19                   020005);
20                 o Ecosmart, ST19, 8.5W/75W, Soft White, Dimmable, Clear Glass,
21                   Medium Base E26, 2-Pack (Store SKU #1004865468) (UPC #840072
22                   807691); and
23                 o Ecosmart, ST19, 8.5W/75W, Daylight, Dimmable, Clear Glass,
24                   Medium Base E26, 2-Pack (Store SKU #1004865464) (UPC #840072
25                   807721);
26         Feit brand Accused Products:
27                 o Feit Enhance, A19, 5W/40W, Soft White, Dimmable, Clear Glass,
28                   Medium Base E26, 2-Pack (Store SKU #1002975918) (UPC #017801
                                            - 16 -
                                           COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 18 of 28 Page ID #:18



 1                 153606);
 2              o Feit Enhance, A19, 9W/60W, Soft White, Dimmable, Clear Glass,
 3                 Medium Base E26, 2-Pack (Store SKU #1002975928) (UPC #017801
 4                 153644);
 5              o Feit Enhance, A19, 9W/60W, Bright White, Dimmable, Clear Glass,
 6                 Medium Base E26, 2-Pack (Store SKU #1003318408) (UPC #017801
 7                 156690);
 8              o Feit Enhance, A21 15W/100W, Soft White, Dimmable, Medium Base
 9                 E26, 2-Pack (Store SKU #1002975920) (UPC #017801 154634);
10              o Feit Enhance, A19, 9W/60W, Daylight, Dimmable, Clear Glass,
11                 Medium Base E26, 2-Pack (Store SKU #1002975939) (UPC #017801
12                 153668);
13              o Feit Vintage, ST19, 9W/60W, Warm Light, Dimmable, Amber Glass,
14                 Medium Base E27 (Store SKU #1004534845) (UPC #017801
15                 181371);
16              o Feit Vintage, ST19, 6.5W/40W, Warm Light, Dimmable, Amber
17                 Glass, Medium Base E26 (Store SKU #1002421458) (UPC #017801
18                 179354);
19              o Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass,
20                 Medium Base E27 (Store SKU #1004534844) (UPC #017801
21                 181388);
22              o Feit Vintage, ST19, 6.5W/40W, Warm Light, Dimmable, Clear Glass,
23                 Medium Base E26 (Store SKU #1002428575) (UPC #017801
24                 179446);
25              o Feit, A19 IntelliBulb Dusk to Dawn, 8.8W/60W, Clear Daylight, Non-
26                 Dimmable, Medium Base E26 (Store SKU #1004454111) (UPC
27                 #017801 172300);
28              o Feit, A19, 8.8W/60W, Soft White, Dimmable, Frosted Glass, Medium
                                          - 17 -
                                      COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 19 of 28 Page ID #:19



 1                 Base E26, 4-Pack (Store SKU # 1004244149) (UPC #017801 156751);
 2                 and
 3              o Feit, A19, 8.8W/60W, Daylight, Dimmable, Frosted Glass, Medium
 4                 Base E26, 4-Pack (Store SKU # 1004244148) (UPC #017801 156829);
 5         Cree branded Accused Products
 6              o Cree, B11, 4W/40W, Daylight, Dimmable, Candelabra Base E12, 2-
 7                 Pack (Store SKU #1004871333) (UPC #849665 036579); and
 8              o Cree, B11 Blunt Tip, 6.5/75W, Soft White, Dimmable, Candelabra
 9                 Base E12, 2-Pack (Store SKU #1004871617) (UPC #849665 036609)
10         Philips brand Accused Products
11              o Philips, A19 Smart Wi-Fi, 6W/40W, Amber, Dimmable, Medium Base
12                 E26 (Store SKU #1004547925) (UPC #046677 555528);
13              o Philips, A19 Smart Wi-Fi, 5W/40W, Soft White, Dimmable, Medium
14                 Base E26 (Store SKU #1004547927) (UPC #046677 555511);
15              o Philips ST19 Smart Wi-Fi, 3.8W/40W, Soft White, Dimmable,
16                 Medium Base E26 (Store SKU #1004547926) (UPC #046677
17                 555559);
18              o Philips ST19, 5W/40W, Amber Light, Dimmable, Vintage Glass,
19                 Medium Base E26 (Store SKU #1004856101) (UPC #046677
20                 556808);
21              o Philips, ST19, 8.8W/60W, Daylight, Dimmable, Vintage Glass,
22                 Medium Base E26 (Store SKU #1004806978) (UPC #046677
23                 556549);
24              o Philips, ST19, 8W/60W, Soft White, Dimmable, Vintage Glass,
25                 Medium Base E26 (Store SKU #1004806977) (UPC #046677
26                 556532);
27              o Philips 7.5W/40W Equivalent A50 Dimmable Vintage Glass Edison
28                 LED Large Light Bulb, Amber Light, E26 Medium Base (Store SKU
                                          - 18 -
                                      COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 20 of 28 Page ID #:20



 1                   #1003524903) (UPC # 046677 536275); and
 2                 o Philips 7.5W/40W Equivalent T20 Dimmable Vintage Glass Edison
 3                   LED Large Light Bulb, Amber Light, E26 Medium Base (Store SKU
 4                   #1003524902) (UPC #046677 536282).
 5           46.     The Ecosmart brand is Home Depot’s private label brand, and Home
 6     Depot has control over the design, manufacturing, sourcing of components,
 7     importation, offers for sale, and sales of Ecosmart Accused Products.* By way of
 8     example, Home Depot Product Authority, LLC and an affiliated entity own the
 9     ECOSMART trademark for lighting products. See Reg. Nos. 3562032, 4656352,
10     and 5119881.
11           47.     The Regents needs discovery from Defendants to identify all of the
12     Accused Products that Home Depot has used, offered to sell, sold, or imported into
13     the United States and for which The Regents seek relief in this case. For the
14     avoidance of doubt, filament LED products that are supplied to Home Depot by
15     suppliers acting within the scope of a license to the Asserted Patents from The
16     Regents are not accused of infringement in this action.
17           48.     Each of the Accused Products listed above is labeled on the product or
18     packaging “Made in China”.
19        DEFENDANTS’ ACTUAL KNOWLEDGE OF ASSERTED PATENTS
20           49.     Defendants had actual knowledge of the existence of the ’529 patent
21     no later than January 12, 2018 through The Regents’ December 20, 2017 letter to
22     Home Depot attached as Exhibit G, the certified mail receipt attached as Exhibit H,
23     Home Depot’s January 12, 2018 letter acknowledging The Regents’ letter attached
24     as Exhibit I, The Regents’ October 7, 2019 “Second Notice of Patent Infringement
25     and Invitation to License” letter attached as Exhibit J, and Home Depot’s
26     November 1, 2019 letter acknowledging The Regents’ letter attached as Exhibit K.
27           50.     Defendants had actual knowledge of the existence of the ’464 patent
28     no later than October 7, 2019 through The Regents’ “Second Notice of Patent
                                              - 19 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 21 of 28 Page ID #:21



 1     Infringement and Invitation to License” letter to Home Depot attached as Exhibit J,
 2     and Home Depot’s November 1, 2019 letter acknowledging The Regents’ letter
 3     attached as Exhibit K.
 4           51.    Pursuant to 35 U.S.C. § 287(a), the filing of this action also constitutes
 5     actual notice to Defendants of the Asserted Patents and the manner of their
 6     infringement thereof.
 7                  CLAIM I: INFRINGEMENT OF THE ’529 PATENT
 8           52.    The Regents repeats and realleges the allegations of the foregoing
 9     Paragraphs 1 through 51 as if fully set forth herein.
10           53.    Home Depot has infringed at least one claim of the ’529 patent under
11     35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
12     equivalents, in connection with using, offering to sell, selling, and/or importing into
13     the United States the Accused Products.
14           54.    Attached as Exhibit L is a claim chart demonstrating infringement of
15     the ’529 patent by a representative Accused Product sold by Home Depot, namely,
16     the Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium
17     Base E27 (Store SKU #1004534844) (UPC #017801 181388). Exhibit L is for
18     illustrative pleading purposes only and is not intended to limit the patent claims
19     asserted or the Accused Products at issue in this case. Subject to receiving
20     discovery from Home Depot regarding all of the Accused Products they have used,
21     offered to sell, sold, or imported into the United States, The Regents will disclose
22     its contentions regarding the claims of the ’529 patent that are infringed and the
23     Accused Products for which The Regents seeks relief.
24           55.    Home Depot’s infringement of the ’529 patent has caused and will
25     continue to cause The Regents substantial monetary harm, for which The Regents is
26     entitled to receive compensatory damages in an amount to be determined at trial,
27     but in no event less than a reasonable royalty.
28
                                               - 20 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 22 of 28 Page ID #:22



 1           56.    The Regents has complied with the requirements of 35 U.S.C. § 287(a)
 2     by, without limitation, undertaking reasonable efforts to ensure that its licensees for
 3     the ’529 patent complied with the requirements of 35 U.S.C. § 287(a). Thus, Home
 4     Depot had constructive notice of the ’529 patent by operation of law.
 5           57.    Home Depot had actual notice of the ’529 patent no later than January
 6     12, 2018.
 7           58.    Defendants’ infringement of the ’529 patent has been willful since no
 8     later than the earlier date any of Home Depot had actual knowledge of or were
 9     willfully blind to the existence of the ’529 patent, which will be the subject of
10     discovery.
11           59.    Defendants deliberately infringed the ’529 patent and acted recklessly
12     and in disregard of the ’529 patent by using, importing, selling, and offering for
13     sale products that infringe the ’529 patent with knowledge of the ’529 patent and of
14     the likelihood that the ’529 patent is infringed by Defendants’ acts.* The risks of
15     infringement were known to Defendants and/or were so obvious under the
16     circumstances that the infringement risks should have been known.* Defendants
17     also failed to take remedial action to avoid infringing the ’529 patent, for example,
18     by not exclusively importing, selling, and offering for sale products from licensed
19     suppliers and by rejecting opportunities to license the ’529 patent offered by The
20     Regents.* Defendants have persisted in infringing conduct despite a high likelihood
21     that their actions constituted infringement of the ’529 patent and that the risk of
22     infringement was known or should have been known to Defendants. Accordingly,
23     Defendants have willfully infringed and/or continues to willfully infringe the ’529
24     patent.
25           60.    Defendants’ actions after becoming aware of their infringement,
26     constitute egregious behavior beyond typical infringement.
27                  CLAIM II: INFRINGEMENT OF THE ’464 PATENT
28           61.    The Regents repeats and realleges the allegations of the foregoing
                                              - 21 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 23 of 28 Page ID #:23



 1     Paragraphs 1 through 60 as if fully set forth herein.
 2           62.    Home Depot has infringed at least one claim of the ’464 patent under
 3     35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
 4     equivalents, in connection with using, offering to sell, selling, and/or importing into
 5     the United States the Accused Products.
 6           63.    Attached as Exhibit M is a claim chart demonstrating infringement of
 7     the ’464 patent by a representative Accused Product sold by Home Depot, namely,
 8     the Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium
 9     Base E27 (Store SKU #1004534844) (UPC #017801 181388). Exhibit M is for
10     illustrative pleading purposes only and is not intended to limit the patent claims
11     asserted or the Accused Products at issue in this case. Subject to receiving
12     discovery from Home Depot regarding all of the Accused Products they have used,
13     offered to sell, sold, or imported into the United States, The Regents will disclose
14     its contentions regarding the claims of the ’464 patent that are infringed and the
15     Accused Products for which The Regents seeks relief.
16           64.    Home Depot’s infringement of the ’464 patent has caused and will
17     continue to cause The Regents substantial monetary harm, for which The Regents is
18     entitled to receive compensatory damages in an amount to be determined at trial,
19     but in no event less than a reasonable royalty.
20           65.    The Regents has complied with the requirements of 35 U.S.C. § 287(a)
21     by, without limitation, undertaking reasonable efforts to ensure that its licensees for
22     the ’464 patent complied with the requirements of 35 U.S.C. § 287(a). Thus, Home
23     Depot had constructive notice of the ’464 patent by operation of law.
24           66.    Home Depot had actual notice of the ’464 patent no later than October
25     7, 2019.
26           67.    Defendants’ infringement of the ’464 patent has been willful since no
27     later than the earlier date any of Home Depot had actual knowledge of or were
28     willfully blind to the existence of the ’464 patent, which will be the subject of
                                                 - 22 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 24 of 28 Page ID #:24



 1     discovery.
 2           68.    Defendants deliberately infringed the ’464 patent and acted recklessly
 3     and in disregard of the ’464 patent by using, importing, selling, and offering for
 4     sale products that infringe the ’464 patent with knowledge of the ’464 patent and of
 5     the likelihood that the ’464 patent is infringed by Defendants’ acts.* The risks of
 6     infringement were known to Defendants and/or were so obvious under the
 7     circumstances that the infringement risks should have been known.* Defendants
 8     also failed to take remedial action to avoid infringing the ’464 patent, for example,
 9     by not exclusively importing, selling, and offering for sale products from licensed
10     suppliers and by rejecting opportunities to license the ’464 patent offered by The
11     Regents.* Defendants have persisted in infringing conduct despite a high likelihood
12     that their actions constituted infringement of the ’464 patent and that the risk of
13     infringement was known or should have been known to Defendants. Accordingly,
14     Defendants have willfully infringed and/or continues to willfully infringe the ’464
15     patent.
16           69.    Defendants’ actions after becoming aware of their infringement,
17     constitute egregious behavior beyond typical infringement.
18                  CLAIM III: INFRINGEMENT OF THE ’854 PATENT
19           70.    The Regents repeats and realleges the allegations of the foregoing
20     Paragraphs 1 through 69 as if fully set forth herein.
21           71.    Home Depot has infringed at least one claim of the ’854 patent under
22     35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
23     equivalents, in connection with using, offering to sell, selling, and/or importing into
24     the United States the Accused Products.
25           72.    Attached as Exhibit N is a claim chart demonstrating infringement of
26     the ’854 patent by a representative Accused Product sold by Home Depot, namely,
27     the Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium
28     Base E27 (Store SKU #1004534844) (UPC #017801 181388). Exhibit N is for
                                         - 23 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 25 of 28 Page ID #:25



 1     illustrative pleading purposes only and is not intended to limit the patent claims
 2     asserted or the Accused Products at issue in this case. Subject to receiving
 3     discovery from Home Depot regarding all of the Accused Products they have used,
 4     offered to sell, sold, or imported into the United States, The Regents will disclose
 5     its contentions regarding the claims of the ’854 patent that are infringed and the
 6     Accused Products for which The Regents seeks relief.
 7           73.    Home Depot’s infringement of the ’854 patent has caused and will
 8     continue to cause The Regents substantial monetary harm, for which The Regents is
 9     entitled to receive compensatory damages in an amount to be determined at trial,
10     but in no event less than a reasonable royalty.
11           74.    The Regents has complied with the requirements of 35 U.S.C. § 287(a)
12     by, without limitation, undertaking reasonable efforts to ensure that its licensees for
13     the ’854 patent complied with the requirements of 35 U.S.C. § 287(a). Thus, Home
14     Depot had constructive notice of the ’854 by operation of law.
15                 CLAIM IV: INFRINGEMENT OF THE ’213 PATENT
16           75.    The Regents repeats and realleges the allegations of the foregoing
17     Paragraphs 1 through 74 as if fully set forth herein.
18           76.    Home Depot has infringed at least one claim of the ’213 patent under
19     35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
20     equivalents, in connection with using, offering to sell, selling, and/or importing into
21     the United States the Accused Products.
22           77.    Attached as Exhibit O is a claim chart demonstrating infringement of
23     the ’213 patent by a representative Accused Product sold by Home Depot, namely,
24     the Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium
25     Base E27 (Store SKU #1004534844) (UPC #017801 181388). Exhibit O is for
26     illustrative pleading purposes only and is not intended to limit the patent claims
27     asserted or the Accused Products at issue in this case. Subject to receiving
28     discovery from Home Depot regarding all of the Accused Products they have used,
                                           - 24 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 26 of 28 Page ID #:26



 1     offered to sell, sold, or imported into the United States, The Regents will disclose
 2     its contentions regarding the claims of the ’213 patent that are infringed and the
 3     Accused Products for which The Regents seeks relief.
 4           78.    Home Depot’s infringement of the ’213 patent has caused and will
 5     continue to cause The Regents substantial monetary harm, for which The Regents is
 6     entitled to receive compensatory damages in an amount to be determined at trial,
 7     but in no event less than a reasonable royalty.
 8           79.    The Regents has complied with the requirements of 35 U.S.C. § 287(a)
 9     by, without limitation, undertaking reasonable efforts to ensure that its licensees for
10     the ’213 patent complied with the requirements of 35 U.S.C. § 287(a). Thus, Home
11     Depot had constructive notice of the ’213 patent by operation of law.
12                  CLAIM V: INFRINGEMENT OF THE ’557 PATENT
13           80.    The Regents repeats and realleges the allegations of the foregoing
14     Paragraphs 1 through 79 as if fully set forth herein.
15           81.    Home Depot has infringed at least one claim of the ’557 patent under
16     35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
17     equivalents, in connection with using, offering to sell, selling, and/or importing into
18     the United States the Accused Products.
19           82.    Attached as Exhibit P is a claim chart demonstrating infringement of
20     the ’557 patent by a representative Accused Product sold by Home Depot, namely,
21     the Feit Vintage ST19, 11W/75W, Warm Light, Dimmable, Clear Glass, Medium
22     Base E27 (Store SKU #1004534844) (UPC #017801 181388). Exhibit P is for
23     illustrative pleading purposes only and is not intended to limit the patent claims
24     asserted or the Accused Products at issue in this case. Subject to receiving
25     discovery from Home Depot regarding all of the Accused Products they have used,
26     offered to sell, sold, or imported into the United States, The Regents will disclose
27     its contentions regarding the claims of the ’557 patent that are infringed and the
28     Accused Products for which The Regents seeks relief.
                                           - 25 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 27 of 28 Page ID #:27



 1           83.    Home Depot’s infringement of the ’557 patent has caused and will
 2     continue to cause The Regents substantial monetary harm, for which The Regents is
 3     entitled to receive compensatory damages in an amount to be determined at trial,
 4     but in no event less than a reasonable royalty.
 5           84.    The Regents has complied with the requirements of 35 U.S.C. § 287(a)
 6     by, without limitation, undertaking reasonable efforts to ensure that its licensees for
 7     the ’557 patent complied with the requirements of 35 U.S.C. § 287(a). Thus, Home
 8     Depot had constructive notice of the ’557 patent by operation of law.
 9                                   PRAYER FOR RELIEF
10           WHEREFORE, The Regents respectfully requests the Court to enter
11     judgment in favor of The Regents and against Home Depot as to all claims asserted
12     herein as follows:
13           A.     Granting a judgment that Home Depot has infringed the Asserted
14     Patents in violation of 35 U.S.C. §§ 271(a) and/or 271(g);
15           B.     Ordering Home Depot to pay to The Regents damages adequate to
16     compensate for the infringement, but in no event less than a reasonable royalty for
17     the use made of the patented inventions by Home Depot, together with pre-
18     judgment and post-judgment interest and costs as fixed by the Court, in accordance
19     with 35 U.S.C. § 284;
20           C.     Increasing damages awarded to The Regents in this case to three times
21     the damages amount found by the jury or assessed by the Court pursuant to
22     35 U.S.C. § 284 due to the willfulness of Home Depot’s infringement;
23           D.     Finding the case to be exceptional under 35 U.S.C. § 285 and granting
24     an award of The Regents’ reasonable fees; and
25           E.     Granting The Regents such other and further relief as this Court may
26     deem just and proper.
27
28
                                                - 26 -
                                          COMPLAINT
     Case 2:20-cv-07943 Document 1 Filed 08/31/20 Page 28 of 28 Page ID #:28



 1                                      JURY DEMAND
 2           Pursuant to Federal Rule of Civil Procedure 38 and Central District of
 3     California L.R. 38-1, The Regents demands a trial by jury on all issues so triable.
 4
 5      Dated: August 31, 2020              NIXON PEABODY LLP
 6
 7                                          By: /s/ Shawn G. Hansen
                                               Shawn G. Hansen
 8
                                                Attorneys for Plaintiff
 9                                              THE REGENTS OF THE
                                                UNIVERSITY OF CALIFORNIA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 27 -
                                          COMPLAINT
